Citation Nr: 1342514	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of this hearing was prepared and associated with the claims file.

In September 2012, the Board remanded the issue of service connection for GERD to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further examination.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his GERD is related to active service.  Having reviewed the record evidence, and although the Board regrets any additional delay, another remand is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Pursuant to the September 2012 remand, the Veteran was afforded a VA examination in October 2012.  The October 2012 VA examiner diagnosed the Veteran as having GERD and concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale, the examiner noted his claims file review and the specific medical records that he considered when making his decision.   The examiner noted that at the July 1967 induction and August 1969 separation examinations, there were no stomach complaints made by the Veteran.  On the August 1969 Report of Medical History, the Veteran reported a history of stomach, liver, or intestinal trouble at his time of separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Additionally, the October 2012 VA examiner also noted relevant service treatment records, to include a May 1968 record which documented the Veteran's complaints of nausea, vomiting, and abdominal cramps after eating spicy food and was given Maalox and an October 1968 record where the Veteran reported an upset stomach, nausea, and vomiting  after eating, ruling out an ulcer, and GI Series and KUB were negative.   Furthermore, a December 1987 post-service medical record noted nausea and vomiting for two days.  An abdominal x-ray taken at that time was within normal limits and the Veteran was diagnosed as having gastroenteritis.  The October 2012 VA examiner concluded that these five documents did not support the Veteran's claim of GERD while on active duty.  This examiner did not provide a clear rationale explaining how these five medical records supported a negative nexus opinion.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Id.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").    

Without further clarification from the VA examiner who conducted the Veteran's October 2012 VA examination, the Board cannot determine whether the Veteran's GERD had its onset in-service or otherwise is related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995), Traut v. Brown, 6 Vet. App. 495 (1994), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that, on remand, an addendum to the October 2012 VA examination medical opinion should be obtained.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for GERD in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Memphis, Tennessee, and ask the VA examiner who conducted the October 22, 2012, VA examination to provide an addendum to this examination report.  The claims file and a copy of this remand should be provided to this VA examiner for review.  In an addendum to the October 22, 2012 VA examination report, the VA examiner should review and comment on the August 1969 Report of Medical History where the Veteran reported a history of stomach, liver, or intestinal trouble at his time of separation.  After such review, this examiner should state whether it is at least as likely as not that the Veteran's GERD had its onset in service or is related to any in-service disease, event, or injury.  This examiner also should discuss the Veteran's lay statements regarding chronicity of GERD symptomatology since service.  The VA examiner must provide a comprehensive rationale for any opinions expressed.  Specifically, this examiner should discuss how the July 1967 induction and August 1969 separation examinations, May 1968 and October 1968 service treatment records, and the December 1987 medical record do not support the Veteran's claim that he experienced GERD while on active duty.

This examiner is advised that claims file review, alone, is insufficient rationale for any opinion concerning the contended etiological relationship between a claimed disability and active service.

3.  If, and only if, the VA examiner who conducted the October 22, 2012, VA examination is not available, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  This examiner should review and comment on the August 1969 Report of Medical History where the Veteran reported a history of stomach, liver, or intestinal trouble at his time of separation.  After such review, this examiner should state whether it is at least as likely as not that the Veteran's GERD had its onset in service or is related to any in-service disease, event, or injury.  This examiner also should discuss the Veteran's lay statements regarding chronicity of GERD symptomatology since service.  This examiner must provide a comprehensive rationale for any opinions expressed.  Specifically, this examiner should discuss how the July 1967 induction and August 1969 separation examinations, May 1968 and October 1968 service treatment records, and the December 1987 medical record do not support the Veteran's claim that he experienced GERD while on active duty.

This examiner is advised that claims file review, alone, is insufficient rationale for any opinion concerning the contended etiological relationship between a claimed disability and active service.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

